Title: To James Madison from John Hollins (Abstract), 19 March 1805
From: Hollins, John
To: Madison, James


19 March 1805, Baltimore, “Maryland Insurance Company Office.” “We take leave to enclose you a letter received a few days ago from Paris on the subject of a considerable claim due to this Company, for a Cargo taken by Genl. Noailles, when employed by the French Governmt., & for the use of the Troops he commanded at Mole St Nicolas, & to request your advice & aid in case payment is not made to our Agent, or to say how far it will be proper in him to seek the Minister’s interference. No claim can stand on better ground, & we were much flattered by the Speech of the Emperor, that such claims woud meet speedy paymt. out of his plentiful Treasury.
“Any advice that you can with propriety give will be highly esteemed.”
